Citation Nr: 0533591	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability (claimed as left hip pain), to include as 
secondary to service-connected residuals of shell fragment 
wound of the right ankle with secondary fracture of the right 
tibia and fibula.

2.  Entitlement to service connection for hammertoes, left 
foot, to include as secondary to service-connected residuals 
of shell fragment wound of the right ankle with secondary 
fracture of the right tibia and fibula.

3.  Entitlement to service connection for disability 
manifested by numbness of the right foot and right 
fingertips, to include as secondary to service-connected 
residuals of shell fragment wound of the right ankle with 
secondary fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for a left hip 
condition (claimed as left hip pain), for a chronic back 
condition (claimed as back pain), for hammertoes of the left 
foot, and for  numbness of the right foot and right 
fingertips, each as secondary to the service-connected 
disability of shell fragment wound of the right ankle with 
secondary fracture of the right tibia and fibula.  The 
veteran filed a notice of disagreement (NOD) in March 2003, 
and the RO issued a statement of the case (SOC) in August 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2003.

In a January 2004 rating decision, the RO granted service 
connection for degenerative joint and disc disease of the 
lumbar spine.  As that decision represents a full grant of 
the benefit sought with respect to the claim for service 
connection for a chronic back condition , that matter is no 
longer before the Board for consideration.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).  In the same decision, 
the RO granted service connection for residuals, injury to 
right peroneal nerve.  However, the veteran has continued to 
assert the claim for service connection for disability 
manifested numbness of the right foot and right fingertips as 
a separate matter.  

In February 2004, the RO issued a supplemental SOC (SSOC), 
reflecting the RO's denial of the remaining claims remaining 
on appeal.  
 
In October 2005, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In November 2005, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

For the reasons expressed below, the matters on appeal 
(expanded, as reflected on the title page) to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development of the claim remaining on 
appeal is warranted

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2005). Section 3.310(a) has been 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but also 
for the additional degree of impairment resulting from 
aggravation of a nonservice- connected condition by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Initially, the Board observes that during the October 2005 
Board hearing, the veteran and his representative essentially 
asserted that, while the RO has only adjudicated the claims 
for service connection for hammertoes, left foot and 
numbness, right foot, as secondary to service connection, 
that service connection for each disability may well be 
warranted on a primary basis-i.e., as directly related to 
service, to include as alleged residuals of frostbite or cold 
exposure therein.  The Board construes these assertions as 
indicating that the veteran did not intend to limit his 
claims to a single theory of entitlement.  

While claims for primary and secondary service connection are 
governed by different legal authority (as noted above), on 
these facts, the Board has expanded the claims on appeal as 
reflected on the title page.  The Board notes, however, that 
the RO has not considered the pertinent legal authority 
governing claims for primary service connection in 
adjudicating these claims.  To ensure that the veteran's 
procedural rights are protected insofar as him being given 
adequate notice of that authority, and the opportunity to 
present argument and evidence on that question, RO 
adjudication of the expanded claims, in the first instance, 
is indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also finds that, prior to such adjudication, RO 
action on the claims is warranted.  

Initially, the Board notes that further of the veteran in 
connection with these claims should accomplished.  While the 
veteran underwent VA orthopedic examination in February 2003, 
the examiner did not report a specific diagnosis for any 
current left hip disability (even though x-rays have shown 
mild degenerative changes involving the left hip).  The 
examiner also rendered an opinion that addressed the 
relationship between disabilities other than those currently 
claimed and the service-connected residuals of shell fragment 
wound that has resulted in a leg-length discrepancy (to 
include the lumbar spine), and-given the limited claims then 
considered by the RO-did not comment on the relationship 
between any of the claimed disabilities and the veteran's 
military service.  

The Board thus finds that a medical opinion that addresses 
the factors noted above would be helpful in resolving the 
claims on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). 

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, at an appropriate 
VA medical facility-preferably, the VA Medical Center (VAMC) 
in Richmond, Virginia, as requested.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Richmond VAMC, dated up to May 2003.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Richmond VAMC, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2005) as 
regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran an opportunity to present 
information and/or evidence pertinent to the expanded claims 
on appeal, notifying him that he has a full one-year period 
for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period). After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the expanded claims.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the 
Richmond VAMC all outstanding pertinent 
records of evaluation and/or treatment, 
from May 2003 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA as they 
pertain to his claims for service 
connection.  The letter should explain, 
what, if any, information and (medical 
and lay) evidence is necessary to 
substantiate his claims for service 
connection on a primary or secondary 
basis.  Also, the letter should include a 
summary of the evidence currently of 
record that is pertinent to each claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claims.
.
To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by    following the 
current procedures set forth in 38 C.F.R.      
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought     are not 
obtained, the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records and/or 
responses are associated with the 
veteran's claims file, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, preferably, the 
Richmond VAMC (as requested).  The 
veteran's entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished (with all findings furnished 
to the orthopedic examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should identify all 
disabilities affecting the veteran's left 
hip, left foot, right foot and right 
fingertips.  With respect to each 
diagnosed disability, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to 
military service (to include as a 
residual of claimed frostbite or cold 
exposure); and, if not, whether such 
disability is medically related to 
service-connected residuals of shell 
fragment wound of the right ankle with 
secondary fracture of the right tibia and 
fibula.  

In rendering the question as to secondary 
service connection (if necessary) for 
each diagnosed disability, the physician 
should consider and discuss whether such 
disability (a) was caused, or (b) is 
aggravated, by service-connected 
disability.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional impairment resulting 
from the aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative   an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). 




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


